
	

114 HR 4758 IH: To amend title 38, United States Code, to authorize the award of the Presidential Memorial Certificate to certain deceased members of the reserve components of the Armed Forces and certain deceased members of the Reserve Officers’ Training Corps.
U.S. House of Representatives
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4758
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2016
			Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the award of the Presidential Memorial
			 Certificate to certain deceased members of the reserve components of the
			 Armed Forces and certain deceased members of the Reserve Officers’
			 Training Corps.
	
	
		1.Expansion of Presidential Memorial Certificate program
 (a)In generalSection 112(a) of title 38, United States Code, is amended by inserting after conditions, the following: persons eligible for burial in a national cemetery by reason of paragraph (2) or (3) of section 2402(a) of this title,.
 (b)ApplicationThe amendment made by subsection (a) shall apply with respect to the death of a person eligible for burial in a national cemetery by reason of paragraph (2) or (3) of section 2402(a) of title 38, United States Code, occurring on or after the date of the enactment of this Act.
			
